Citation Nr: 1717202	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to June 2003.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied service connection for a psychiatric disorder claimed as depression.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In November 2015, the Court granted a Joint Motion for Remand, vacated the January 2015 decision, and remanded the case to the Board.  In February 2016, the Board remanded the case for additional development.  

In May 2011, the Veteran and Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, a psychiatric disability is shown to have developed during active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disability, claimed as depression.  The Veteran asserts that during service, she was informed of a heart condition, which caused depression.

Service connection may be granted for a recurrent disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2016).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that no psychiatric disability was noted in the Veteran's entrance examination, the presumption of soundness attached with regard to a psychiatric disability.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).

The Veteran's service entrance examination was silent as to any pre-existing injury. The Veteran was referred for mental health treatment in July 2001, during service.  In February 2003 the service treatment records indicate that the Veteran was informed of a possible heart condition, not yet diagnosed, that may require surgery.  At a September 2010 examination, the Veteran reported that finding out about a heart condition while in service, was when she initially began to have feelings of depression.  The Veteran asserts that "instead of doing anything about it, I was simply discharged with them knowing I had an enlarged heart."  The Veteran further asserted that she had several counseling sessions with the Navy Chaplain regarding feelings of depression after finding out about the heart condition.

In May 2007, July 2009, August 2010, and August 2013 examiners opined that there was no evidence of a in service injury and that the Veteran's depression was not service related.  All examiners provided lack of evidence of meetings with the Navy Chaplain as the rationale for the negative opinion.  In November 2014, Navy Chaplain R. B. submitted a statement confirming that the Veteran received many hours of formal counseling to address issues developed from experiences faced during service.  The Navy Chaplain further stated that the counseling occurred during the Veteran's active service.

At a May 2016 VA examination, despite having the statement provided by the Navy Chaplain, the examiner still returned a negative opinion stating that "the talks with the chaplain were not documented."  Further rationale provided was the hardships the Veteran faced from childhood into adulthood more likely than not caused the Veteran's depression.  The Board finds that examination is of little probative value as the examination did not consider the Veteran's competent and credible statements regarding the in-service occurrence of depression and the supporting VA clinical documentation showing the Veteran's health prior to and after entering service.  Nor did the examination consider the statement from the Navy Chaplain regarding counseling during service.

The Board finds that the record does not contain clear and unmistakable evidence establishing that any diagnosis for depression pre-existed service and was not aggravated by service.  Therefore, the evidence of record is insufficient to rebut the presumption of soundness.

The Board further finds that the Veteran, who was presumed sound at entrance to service, began seeking counseling during service.  She was referred for mental health counseling and received that counseling from a Navy Chaplain.  That condition has continued and is currently diagnosed as major depressive disorder.

The Veteran developed a psychiatric disability, claimed as depression, during active service, and provided a competent statement regarding counseling in service.  That condition has persisted to the present.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a psychiatric disability, claimed as depression is warranted as the Veteran was presumed sound at entrance to service and that disability was first shown in service and continues to be present.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a major depressive disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


